Action of covenant to recover rent from, defendant as assignee of a lease.
The judge before whom the cause was tried, at special term, rendered a judgment for the plaintiff. The Superior Court, at general term, upon a case made at the trial, containing no exceptions, reversed the judgment, and, instead of granting a new trial, rendered final judgment in favor of the defendant. The plaintiff appealed.
The Court of Appeals held, that a case containing no exceptions presented no legal questions which that .court could review on the merits; but that the court below erred in rendering final judgment in favor of the defendant, when upon the case made by him he had only a right to ask for a new trial; and for that reason the judgment was reversed and a new trial ordered.
(S. C., 8 N. Y. 107. Explained, 17 id. 31.)